 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:18-CR-00215-NONE

12                      Plaintiff,

13          v.                                        ORDER DENYING WITHOUT PREJUDICE
                                                      REQUEST FOR EARLY TERMINATION OF
14   WILLIAM J. CLARK,                                SUPERVISED RELEASE

15                      Defendant.                    (Doc. Nos. 30, 37)

16

17

18          On August 3, 2011, defendant pled guilty to one count of being a convicted felon in

19   possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2), one count of uttering

20   a fictitious obligation, in violation of 18 U.S.C. § 514(a)(2), and one count of impersonating a

21   federal officer or employee, in violation of 18 U.S.C. § 912. In his plea agreement, defendant

22   admitted to the following conduct:

23               •   In August 2010 defendant, who had two prior felony convictions out of the

24                   District of Oklahoma,1 possessed two firearms within the District of Alaska.

25               •   In March 2010, defendant issued and passed to unsuspecting victims fictitious

26                   checks in at least 224 transactions, obtaining approximately $66,893; and

27
     1
       Defendant’s prior convictions, both occurring in 2003, were for felon in possession of a firearm
28   and impersonating a federal employee.
                                                     1
 1               •   Between July 23, and August 3, 2010, defendant pretended to be a United States

 2                   Army caption, traveling under the authority of the military, and passed

 3                   approximately five fictitious checks while under that character.

 4   (Doc. No. 130, United States v. William James Clark, No. 4:10-cr-00022-RRB-SAO (D. Alaska,

 5   Aug. 3, 2011), at 6–8.) On December 9, 2011, the Honorable Ralph R. Beistline of the District of

 6   Alaska sentenced defendant to 106 months in prison to be followed by five years of supervised

 7   release. (Doc. No. 3 at 27–28.) Defendant was also ordered to pay $67,296.92 in restitution. (Id.

 8   at 30.) The following special conditions of supervision were also imposed: warrantless search,

 9   mental health treatment, financial disclosure, restrictions on internet access, computer inspection,

10   employment restrictions, and third party employer notification. (Id. at 29.) Defendant

11   commenced supervised release on August 31, 2018, in the Eastern District of California. (See

12   Doc. No. 2.) On September 26, 2018, transfer of jurisdiction was accepted by the Eastern District

13   of California. (Id.)

14          On March 8, 2021, defendant filed a pro se motion to “dismiss” his supervised release

15   early, which the court interprets as a request for early termination of supervision. (Doc. No. 4.)

16   Defendant points out therein that he has bene making monthly payments of $25 toward his

17   restitution despite his limited social security income ($925 per month); that he has maintained his

18   residence with is mother, helping with her bills and medical issues; and that he has been

19   compliant since his release, attending doctor’s appointments and taking his medication as

20   directed. (Id. at 1–2.) He further expresses increasing awareness of the possible mental health
21   issues that drove at least some of the wrongful conduct that led to his convictions. (Id. at 2.)

22          The court has also received the government’s opposition to defendant’s request (Doc. No.

23   8), as well as the input of defendant’s supervising probation officer. In particular, the supervising

24   probation officer has noted that, although defendant thus far has complied with the terms of his

25   supervision, defendant is presently unemployed and continues to exhibit some behaviors (e.g.,

26   wearing clothing bearing military insignia, base names, and ship names) that raise concerns about
27   reversion to his prior conduct. In addition, defendant has two outstanding warrants (issued prior

28   to defendant’s arrest in the instant offense but concerning related conduct and discovered in a
                                                       2
 1   records check); a standing mental health condition; computer restrictions; and significant

 2   outstanding restitution. All of these factors counsel against early termination of the term of

 3   supervised release imposed in this case. Moreover, defendant has not articulated clear reasons

 4   why continued supervision is an impediment to his re-integration into society. Accordingly,

 5   defendant’s request for early termination of his term of supervised release is denied without

 6   prejudice.

 7   IT IS SO ORDERED.
 8
        Dated:     May 3, 2021
 9                                                        UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
